Case 5:19-cv-00159-TBR-LLK Document 22 Filed 09/11/20 Page 1 of 3 PageID #: 72




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                PADUCAH DIVISION

 GRANITE STATE INSURANCE COMPANY,                                     Case 5:19-cv-00159-TBR
 as subrogee of Paducah Shooter’s Supply, Inc.,

 Plaintiff,

 v.

 HP COMPUTING AND PRINTING, INC.,
 a/k/a HP, INC,,

 Defendant.


                   JOINT MOTION TO AMEND SCHEDULING ORDER


        Plaintiff, Granite State Insurance Company, as subrogee of Paducah Shooter’s Supply, Inc.,

along with Defendant, HP Computing and Printing, Inc., a/k/a HP. Inc., by and through counsel,

hereby submits this Joint Motion to Amend Scheduling Order, and states as follows:

        1.     Since the case originated, the parties have been working on exchanging written

discovery.

        2.     Both parties obtained extensions for their respective clients on information

exchanges due to the COVID-19 pandemic.

        3.     The parties are interested in conducting meaningful further discovery via

depositions, but the current scheduling order does not allow for adequate time to conduct

discovery prior to expert and other disclosure deadlines.

        4.     The parties met and conferred, and determined that an additional 120 days would

be acceptable to reflect the delay in information exchange to date.
Case 5:19-cv-00159-TBR-LLK Document 22 Filed 09/11/20 Page 2 of 3 PageID #: 73




       5.     The parties propose the following amendments to the Scheduling Order, with each

relevant date extended by 120 days:

                                                         Current         Proposed

               Deadline for Plaintiff Experts            9/22/20         1/22/20

               Deadline for Defendant Experts            10/22/20        2/22/21

               Discovery Cutoff                          12/22/20        4/22/21

               Dispositive Motions                       1/22/21         5/22/21

               Witness/Exhibit List                      4/16/21         8/16/21

               Final Pretrial                            5/14/21         *to be set by Court

               Trial                                     6/7/21          *to be set by Court

       Wherefore, the parties request that the Court enter the First Amended Scheduling Order

consistent with the agreed upon dates above.



Dated this 11th day of September, 2020.



Agreed to in form and substance:

______________________
Christopher Betke
Counsel for Defendant
                                                    Respectfully submitted,

                                                    /s/ Evan J. Malinowski
                                                    Evan J. Malinowski, PHV#PH19581636
                                                    Alyssa J. Endelman, PHV #PH19581890
                                                    DENENBERG TUFFLEY PLLC
                                                    28411 Northwestern Hwy., Ste 600
                                                    Southfield, MI 48034
                                                    (248) 549-3900/ (248) 593-5808 fax
                                                    emalinowski@dt-law.com
                                                    aendelman@dt-law.com

                                                2
Case 5:19-cv-00159-TBR-LLK Document 22 Filed 09/11/20 Page 3 of 3 PageID #: 74




                                          and

                                          Matthew D. Ellison
                                          FOWLER BELL, PLLC
                                          300 W. Vine Street, Suite 600
                                          Lexington, KY 40507-1751
                                          (859) 252-6700/ (859) 255-3735 fax
                                          mellison@fowlerlaw.com

                                          Attorneys for Plaintiff




                                      3
